Proceeding pursuant to CPLR article 78 to review a determination, dated October 23, 1983, made after a superintendent’s proceeding, that petitioner sold heroin while incarcerated.
Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, charge dismissed, and respondents are directed to expunge from the petitioner’s institutional record all reference to the superintendent’s proceeding.
Respondents failed to commence a superintendent’s hearing within seven days of petitioner’s incarceration in the special housing unit, in violation of respondents’ own regulations (7 NYCRR 251-5.1). Under the circumstances, the determination must be annulled and all references to the superintendent’s proceeding in petitioner’s institutional records must be expunged (Matter of Grosvenor v Dalsheim, 90 AD2d 485). Titone, J. P., Thompson, O’Connor and Fiber, JJ., concur.